         Case 1:19-cv-02127-RDM Document 17 Filed 12/31/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF COLUMBIA

                                               )
 WESTERN ENERGY COMPANY,                       )
                                               )
        Plaintiff,                             )
                                               )
 v.                                            )        Case No. 1:19-cv-02127-RDM
                                               )
 DAVID BERNHARDT, in his official capacity )
 as Secretary of the Interior, and U.S. OFFICE )
 OF SURFACE MINING RECLAMATION                 )
 AND ENFORECEMENT,                             )
                                               )
        Defendants.                            )
                                               )


                             STIPULATED MOTION TO DISMISS


       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff Western Energy

Company (“Western Energy”) and the Federal Defendants (collectively, the “Parties”) move for

a stipulated dismissal of this action. Western Energy claimed in this case that the Office of

Surface Mining Reclamation and Enforcement (“OSMRE”) violated the Administrative

Procedure Act and the National Environmental Policy Act in excluding 74 acres of mineable coal

from Western Energy’s mine plan modification for the Rosebud Mine. The Parties have reached

an acceptable resolution of Western Energy’s claims and Western Energy has since determined

that it is appropriate to withdraw its challenge.

       Provided that the Montana Department of Environmental Quality issues a permit

authorizing mining operations that includes the 74 acres, Western Energy may at a future date

request approval of a mine plan modification to allow for mining within the 74-acres, which

application will be evaluated by OSMRE under the governing statutory and regulatory

requirements at that point in time.
                                                    1
              Case 1:19-cv-02127-RDM Document 17 Filed 12/31/20 Page 2 of 2




        The Parties therefore respectfully request that the Court dismiss this case, with each of

the Parties bearing its own costs and attorneys’ fees.


                                                     Respectfully submitted
                                                     this 31st day of December, 2020.


 John C. Martin, # 358679                            JEAN E. WILLIAMS
 Susan M. Mathiascheck, # 426764                     Deputy Assistant Attorney General
 HOLLAND & HART LLP                                  CAITLIN CIPICCHIO, Trial Attorney
 901 K Street, Suite 850                             U.S. Department of Justice
 Washington, DC 20001                                Environment & Natural Resources Division
 Phone: (202) 654-6915                               Natural Resources Section
 Fax: (202) 393-6551                                 P.O. Box 7611
 jcmartin@hollandhart.com                            Washington, DC 20044-7611
 smmathiascheck@hollandhart.com                      Phone: (202) 305-0503
                                                     Fax: (202) 305-0506
 Kristina (Tina) R. Van Bockern,                     Email: Caitlin.cipicchio@usdoj.gov
 Pro Hac Vice
 HOLLAND & HART LLP                                  /s/ Michelle-Ann Williams (with permission)
 555 Seventeenth Street, Suite 3200                  MICHELLE-ANN C. WILLIAMS
 Denver, CO 80202                                    Trial Attorney (MD Bar)
 Phone: (303) 295-8107                               U.S. Department of Justice
 trvanbockern@hollandhart.com                        Environment & Natural Resources Division
                                                     Natural Resources Section
 /s/ Hadassah Reimer                                 Ben Franklin Station, P.O. Box 7611
 Hadassah (Dessa) Reimer                             Washington, DC 20044-7611
 Pro Hac Vice                                        Phone: (202) 305-0420
 Holland & Hart LLP                                  Fax: (202) 305-0506
 P.O. Box 68                                         Email: michelle-ann.williams@usdoj.gov
 Jackson, WY 83001-0068
 Phone: (307) 739-9741
 Fax: (307) 739-9744                                 ATTORNEYS FOR FEDERAL DEFENDANTS
 hmreimer@hollandhart.com

 ATTORNEYS FOR PLAINTIFF WESTERN
 ENERGY COMPANY



15876871_v1




                                                 2
